DETAILED ACTION
	In Application filed on 5/14/2020, claims 1-5 and 7-12 are pending. Claims 1-5 and 7-12 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
“the operators fingertip” should be “the operator’s fingertip”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are-
In claim 4, line 2, the limitation “a device for providing acoustic signals ” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “device” and functional language “for providing acoustic signals” without reciting sufficient structure to achieve the function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 1 recites “a first reagent container containing a cell supporting reagent” and “a second reagent container containing a light curable reagent” which are interpreted as the material worked upon by a claimed apparatus. It’s noted that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). See MPEP 2115.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190118448 (“Selim”), in view of US 20200164109 (“Kroll”).
	Regarding claim 1, Selim teaches a Human Machine Interface (HMI) for a handheld multi-reagent 3D printing apparatus ([0073], “a user interface 145, to allow an end user to operate or otherwise provide input to the 3D printing system 100 regarding the operational state or condition of the 3D printing system 100”), comprising: 
an on/off power button configured to power on or power off the handheld 3D printing apparatus ([0073], “a number of switches or keys operable to turn the 3D printing pen 10 ON and OFF”); 
a speed indicator configured to indicate a speed of extrusion of material from the handheld 3D printing apparatus ([0073], “The user interface 145 may also include one or more visual indicators, for instance light emitting diodes (LEDs). The visual indicators may be single color or may be capable of producing different color indicia corresponding to various operational states or conditions of the 3D printing system 100.”; [0091], “sends signal(s) indicative of the overall dispense rate to a motor unit”); 
a setting control button configured to select one or more settings of the handheld 3D printing apparatus ([0073], “The user interface 145 may include a number of user actuatable controls accessible from the exterior of the 3D printing system 100.”); 
a first indicator lamp configured to indicate a purge operation of a first reagent and a second indicator lamp configured to indicate a purge operation of a second reagent ([0073], “upon selection of the desired output color of the output thixotropic paste, the visual indicators may illuminate a number of times to indicate a selection has been made”), 
wherein the handheld 3D printing apparatus, comprises:
a housing (Fig. 2, “cartridge 12”) comprising: 
a first reagent container support arrangement (Fig. 5, [0041], “The mixer mounting plate 54 includes a plurality of radially spaced apart cartridge apertures 55.”) which in use receives and supports a first reagent container containing a cell supporting reagent and a second reagent container support arrangement which in use receives and supports a second reagent container containing a light curable reagent ([0027], “Each cartridge 12 includes a cartridge body 19 (e.g., cartridge body 19a, 19b, 19c, 19d, 19e, collectively or individually referred to as cartridge body 19) that is sized and shaped to hold therein one or more colored thixotropic photopolymer paste(s) 18” Selim teaches a first reagent container and a second reagent container. Since a cell supporting reagent and a light curable reagent are considered as material worked upon by the claimed apparatus, the reagent containers of Selim meet this limitation);
a power supply ([0050], “a power source 78”); 
an electric drive train arrangement ([0033], “a motor unit 28”) configured to drive a first reagent piston ([0033], “a plunger 31”) into a distal end of the first reagent container (Fig. 4, [0033], “Thus, as the one or more stepper motor 29 rotates, such rotation drives the lead screw 30 in an axial direction, indicated by arrow X.”), and to drive a second reagent piston into a distal end of the second reagent container (Fig. 4, [0033], “Thus, as the one or more stepper motor 29 rotates, such rotation drives the lead screw 30 in an axial direction, indicated by arrow X.”); 
an electronic control circuit to control the electric drive train to control extrusion of the reagents from the first and second reagent containers ([0037], “The mixer motor unit 49 is communicatively coupled to the controller 11, and is generally selectively configured and/or operable to drive and/or rotate the mixing rotor shaft 47 and, consequently, the mixing blades 48 to mix, blend, and/or distribute the color thixotropic pastes 18.”); 
and a nozzle ([0027], “a cartridge nozzle 20”) connected at a distal end to the housing and comprising a co-extrusion tip (Fig. 4, “mixing tip 41”) and a first conduit for receiving the first reagent driven out of a proximal end of the first reagent container and directing the first reagent out of the aperture in the tip, and a second conduit for receiving the second reagent driven out of a proximal end of the second reagent container and directing the second reagent out of the aperture in the tip (Fig. 4, [0027], “a cartridge nozzle 20 (e.g., cartridge nozzle 20a, 20b, 20c, 20d, 20e, collectively or individually referred to as cartridge nozzle 20) that is sized and shaped to dispense the one or more colored thixotropic paste(s) 18”).
	Selim does not teach a core aperture and an annular aperture in a coaxial arrangement.
	Kroll teaches an additive manufacturing nozzle (Fig. 1), comprising a core aperture (Fig. 1, [0060], “a first channel 344”) and an annular aperture (Fig. 1, [0060], “a second channel 342”) in a coaxial arrangement (Fig. 1, the plurality of channels are in a coaxial arrangement”).
	Selim and Kroll are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing using extrusion nozzle. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the nozzle in Selim to incorporate a core aperture and an annular aperture in coaxial arrangement as taught by Kroll in order to construct 3D object having more complex architecture and ready for use in numerous medical applications (Kroll, [0008]).
	Regarding claim 2, Selim teaches a curing mode light configured to indicate a curing mode ([0044], “the light sources 71 comprise LED light sources, which emit light at a desired wavelength to cure the forming material”; [0072], “the controller 115 may provide a control signal, e.g., C3, to the projection module 68 to initiate or activate the light engine assembly 69 to transmit a light, invisible or visible, of a certain wavelength, via one or more of the appropriate light sources 71”; [0073], “The user interface 145 may also include one or more visual indicators, for instance light emitting diodes (LEDs). The visual indicators may be single color or may be capable of producing different color indicia corresponding to various operational states or conditions of the 3D printing system 100.” Since curing at various wavelength is considered a curing mode, and  the visual indicator taught by Selim indicates an operational state or condition of the 3D printing device including the particular wavelength emits by the light engine assembly, the visual indicators taught by Selim meets this limitation).
	Regarding claim 3, Selim teaches a battery indicator lamp configured to indicate a charge state of the handheld 3D printing apparatus ([0073], “The user interface 145 may also include one or more visual indicators, for instance light emitting diodes (LEDs). The visual indicators may be single color or may be capable of producing different color indicia corresponding to various operational states or conditions of the 3D printing system 100.” [0074], “The switches and keys or the graphical user interface may, for example, allow an end user to … activate or deactivate charging, etc.” It’s obvious to one of ordinary skill in the art that charging state is considered an operational state or condition of the 3D printing system, and since the user interface of Selim controls the activating or deactivating of the charging state, the visual indicators taught by Selim meets this limitation).
	Regarding claim 4, Selim teaches a device for providing acoustic signals ([0074], “The user interface 145 may also include one or more auditory transducers, for example one or more speakers and/or microphones. Such may allow audible alert notifications or signals to be provided to an end user. Such may additionally, or alternatively, allow an end user to provide audible commands or instructions.”).
	Regarding claim 5, Selim teaches an extrude button at the operator’s fingertip ([0052], “inward force made by a human operator on an interface or body of the button 81… correlates the measured force with a dispense rate of the overall mixed colored thixotropic pastes 18”).
	Regarding claim 7, Selim teaches the handheld 3D printing apparatus further comprises a light source mounted on or in the device and controlled by the electronic control circuit for curing the reagents either prior to or after extrusion from the tip ([0054], “the controller 11 communicates with the light engine assembly 69 of the projection module 68 to transmit a light, invisible or visible, of a certain wavelength. In particular, as described above, the mixed colored thixotropic pastes 18, or an unmixed, singular thixotropic paste 18, include certain resins that include photoinitiators that absorb a certain wavelength of light, which initiates a crosslinking photopolymerization process.”).	Regarding claim 8, Selim teaches the Human Machine Interface is located at the upper housing of the handheld 3D printing apparatus ([0068], “The 3D printing system 100 includes a central control sub-system 110 that can be integrated in a 3D printing pen, such as the 3D printing pens 10, 410 illustrated in FIGS. 2-10 and FIGS. 11-13, respectively.”; Fig. 2, controller 11 is located at the upper housing of the handheld 3D printing apparatus; the controller 11 is similar to controller 115 which is part of the central control sub-system 110 as described in [0069], which includes a user interface 145).
	Regarding claim 9, Selim teaches the Human Machine Interface is configured to allow a user to control the rate of extrusion of the reagents from the first and second reagent containers ([0053], “each colored thixotropic paste 18 may be dispensed to the mixing chamber 66 at an appropriate dispense rate”; [0090], “At 260, the controller of the 3D printing pen, may receive signal(s) indicative of an output dispense rate from one or more force sensor(s), e.g., force sensor(s) 80. For example, as described above, based on pressing of a button, e.g., button 81, the force sensor(s) can detect an applied force to determine a desired overall dispense rate.”), and select between at least two operating modes ([0074], “The switches and keys or the graphical user interface may, for example, allow an end user to … start or end a color sensing mode”).
	Regarding claim 10, Selim teaches a rate of extrusion of the first and second reagents is independently controllable ([0053], “each colored thixotropic paste 18 may be dispensed to the mixing chamber 66 at an appropriate dispense rate”).
	Regarding claim 11, Selim teaches a rate of extrusion of the first and second reagents is a mechanically fixed ratio ([0091], “the controller communicates with the motor unit 28, 428 to dispense appropriate ratios and dispense rate of individual colored thixotropic pastes to substantially match the desired overall dispense rate and the desired output color.”).
	Regarding claim 12, Selim teaches the handheld 3D printing apparatus further comprises one or more additional reagent container support arrangements (Fig. 5, “a mixer mounting plate 54”) which in use each receives and support an additional reagent container (Fig. 5, “cartridge body 19”), and wherein the electric drive train arrangement (Fig. 5, “stepper motors 29”) is further configured to drive each additional reagent piston (Fig. 4, “plunger 31”) into a distal end of the additional reagent container, and the nozzle (Fig. 5, “cartridge nozzle 20”) is further configured to receive the additional reagent driven out of a proximal end of each additional reagent container and co-extrude each additional reagent with the first and second reagents.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744